Benham, Judge.
Appellant was convicted of rape, two counts of aggravated sodomy, and false imprisonment. On appeal he questions the sufficiency of the evidence and the admission of certain evidence. We affirm.
1. The victim testified that appellant placed his sex organ in her mouth, vagina, and rectum against her will. She also stated that she was forced to remain in appellant’s house for a 36-hour period against her will. This evidence was sufficient for a rational trier of fact to find appellant guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); OCGA §§ 16-5-41 (a); 16-6-1 (a); 16-6-2 (a).
2. Certain magazines (“Submarine Sadist,” “Rope Embrace,” etc.) seized from appellant’s residence pursuant to a search warrant were admitted into evidence over appellant’s objection. “In the trial of sexual crimes exhibits having a tendency to show bent of mind toward sexual activity have generally been allowed in evidence . . .” (Layne v. State, 147 Ga. App. 511, 512 (249 SE2d 324) (1978); see also Wilcoxen v. State, 162 Ga. App. 800 (1) (292 SE2d 905) (1982)), especially in light of the victim’s testimony concerning acts of *711bondage.
Decided May 6, 1985.
Douglas J. Flanagan, for appellant.
Sam B. Sibley, Jr., District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke, C. J., and McMurray, P. J., concur.